Name: Commission Regulation (EEC) No 35/88 of 5 January 1988 correcting Regulation (EEC) No 2161/87 in regard to the amount of the production aid for sultanas and currants
 Type: Regulation
 Subject Matter: foodstuff;  plant product;  economic policy
 Date Published: nan

 8 . 1 . 88 Official Journal of the European Communities No L 5/ 15 COMMISSION REGULATION (EEC) No 35/88 of 5 January 1988 correcting Regulation (EEC) No 2161 /87 in regard to the amount of the produc ­ tion aid for sultanas and currants HAS ADOPTED THIS REGULATION : Article 1 In the Annex to Regulation (EEC) No 2161 /87 the amount of 52,224 ECU per 100 kilograms net given as the production aid for dried sultanas of category 4 is replaced by 60,924 ECU per 100 kilograms net. The balance of the aid shall be paid on request by reci ­ pients . THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organisation of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 3909/87 (2), and in particular Article 5 (5) thereof , Whereas Council Regulation ( EEC) No 1277/84 of 8 May 1984 laying down general rules for tht system of produc ­ tion aid for processed fruit and vegetables (3) contains provisions on methods of determining the production aid ; Whereas Commission Regulation (EEC;) No 2161 /87 (4) set the production aid for sultanas and currants for the 1987/88 marketing year ; whereas certain factors in the determination of the aid require correction ; whereas the correction , which is to the advantage of recipients of the aid, must be operative from the beginning of the 1987/88 marketing year ; Whereas the Management Committee for Products Processed from Fruit and Vegetables has not issued an opinion within the time limit set by its Chairman , Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall be applicable with effect from 1 September 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 January 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 49, 27 . 2. 1986 . p. !. (2) OJ No L 370, 30 . 12 . 198 ". (3) OJ No L 123, 9 . 5 . 1984 . P . 25 . (4) OJ No L 202, 23 . 7 . 1987 , p. 36 .